Citation Nr: 0306254	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-03 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 28, 1998, Board of Veterans' Affairs (Board) decision 
which denied  an effective date earlier than October 9, 1992, 
for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:  Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to March 
1972.  

This matter is currently before the Board on motion by the 
veteran as to clear and unmistakable error in a January 28, 
1998 Board decision.

Historically, the veteran filed a claim on November 6, 1987, 
for service connection for post-traumatic stress disorder 
(PTSD), and was denied in a February 1988 rating action.  A 
reopened claim was again denied in May 1989.  A January 1990 
Board denial of service connection for PTSD was vacated on 
appeal to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") and after obtaining an 
Independent Medical Experts' Opinion, a March 1992 Board 
decision granted service connection for PTSD.  In a June 1992 
rating action, the RO awarded the veteran a 30 percent 
evaluation which was made effective from November 6, 1987.  

In a June 1993 rating action, the RO denied an increased 
rating for PTSD.  The veteran filed a notice of disagreement 
(NOD) in October 1993.  Later in October 1993, the veteran 
withdrew his appeal.  A November 1993 rating action confirmed 
and continued the 30 percent rating for PTSD.  

In December 1993 the veteran filed a new NOD and, after Board 
remands in June 1994 and June 1995, a November 1995 rating 
action granted a 70 percent disability rating for service-
connected PTSD.  The rating action also granted entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities (the only other service-
connected disorder being residuals of an ulcer of the left 
leg rated noncompensably disabling).  Both awards were made 
effective from October 9, 1992.  

The veteran appealed the effective date for the total 
disability rating and the appeal was denied by the Board in 
January 1998.  Reconsideration of that Board decision was 
denied in April 1998, and in March 2000 a Board decision 
denied a motion to reverse or revised the January 1998 Board 
decision on the basis of alleged CUE.  On appeal to the 
Court, the March 2000 Board decision was vacated and the case 
was remanded to the Board.  The Court's order in June 2001 
vacated the decision because, as specified in the Appellee's 
Motion for Remand, the Board had relied upon 38 C.F.R. § 
20.1404(b) which had subsequently been invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).  The decision was also vacated so that the Board could 
consider the applicability of the newly enacted Veterans 
Claims Assistance Act of 2000 (VCAA).  

In a February 2002 decision, the Board again denied the 
veteran's appeal.  On appeal to the Court, the February 2002 
was remanded to the Board by a November 2002 Court order.  In 
a Joint Motion For Remand, it was noted that the Board had 
not considered the veteran's arguments with respect to 
38 C.F.R. §§ 3.156(b) and 3.400(q), as well as the Court's 
decision in Muehl v. West, 13 Vet. App. 159, 161-2 (1999).  


FINDINGS OF FACTS

The Board's January 1998 decision that denied an effective 
date prior to October 9, 1992, did not contain an outcome 
determinative error.



CONCLUSION OF LAW

The January 1998 Board decision denying an effective date 
prior to October 9, 1992, for the award of a total disability 
rating did not contain CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404, 20.1406, 20.1409, 
20.1411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In Holliday v. Principi, 14 Vet. App. 280, 286 (2001), it was 
held that all VCAA provisions were potentially applicable to 
claims pending on the date of VCAA enactment.  However, the 
Court did not specifically rule that CUE claims were covered 
by the VCAA since "it may not determine VCAA applicability or 
inapplicability in the first instance."  Id.  Nevertheless, 
the Court has held that the VCAA was not applicable to CUE 
adjudications.  "[T]here is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
CUE motions."  Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).   



Legal Criteria

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1) (2002).  However, a final Board decision may be 
revised or reversed on the grounds of CUE by the Board on its 
own motion, or upon request of a moving party at any time 
after the decision is made.  38 U.S.C.A. §§ 5109A(a), 
7111(a), (c).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable. 38 C.F.R. § 
20.1403(c).  CUE does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision, VA's failure to fulfill the duty to assist, 
or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation. 38 C.F.R. § 20.1403(e).  Further, 
38 C.F.R. § 20.1411(a) provides that the doctrine of the 
favorable resolution of reasonable doubt is not applicable in 
determinations of whether a prior Board decision contains 
CUE.

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by VA 
not later than 90 days before such record was transferred to 
the Board for review in reaching that decision, provided that 
the documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
Court in Crippen v. Brown, 9 Vet. App. 412 (1996); Berger v. 
Brown, 10 Vet. App. 166 (1997); Luallen v. Brown, 8 Vet. App. 
92 (1995) Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

With respect to 38 C.F.R. § 20.1404(b), the regulation 
provided that non-specific allegations of CUE, such as 
failure to follow regulations, failure to give due process, 
and other general, non-specific allegations of error are 
examples of allegations that would not meet the requirements 
for pleading CUE in a Board decision and in such cases a 
motion for revision of a Board decision would be denied.  In 
turn, 38 C.F.R. § 20.1409(c) provided that such a denial 
would be final.  

However, in Disabled American Veterans v. Gober, supra, the 
Federal Circuit held that 38 C.F.R. § 20.1404(b), in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion which 
is denied for failure to comply with the filing and pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was contrary to 
the requirement of 38 U.S.C.A. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits."  Thus, 38 
C.F.R. § 1404(b) was invalidated.

The Appellee's Motion for Remand, citing Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999) (per curiam order), 
provided that the moving party, i.e., the veteran, was "free 
to submit additional evidence and argument" on remand to the 
Board.  In letters in September and December 2001 from the 
Office of the Board's Chief Counsel, the moving party was 
informed that, as provided in the Court's order, he could 
submit additional argument and evidence in support of the 
motion for revision.  He was also informed that any 
additional argument or evidence was to be forwarded within 90 
days.  

Despite the invitation to submit new evidence, motion's 
claiming CUE must be decided on the basis of the evidence at 
the time of the challenged Board decision.  38 C.F.R. § 
20.1403(b).  Also, 38 C.F.R. § 20.1405(b) provides that "[n]o 
new evidence will be considered in connection with the 
disposition of the motion.  Material included in the record 
on the basis of [§ 20.1403(b)(2)] is not considered new 
evidence."  However, § 20.1403(b)(2) is a special provision 
applying only to Board decisions issued on or after July 21, 
1992, the date of the decision by the Court in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA records 
are deemed to be constructively in the possession of VA 
adjudicators and must be obtained for a merits adjudication).

Following the September and December 2001 letters from the 
Office of the Board's Chief Counsel, the moving party 
responded by telephone, indicating that he had no further 
evidence or argument to submit.  This is reflected in a 
December 2001 Report of Contact.

History of the Case

The Board notes that, in the June 1992 rating action, the RO 
implemented the Board's decision and assigned a 30 percent 
evaluation for the veteran's service-connected PTSD, 
effective from November 1987, the date of receipt of the 
claim.  By letter dated in June 1992, the veteran was 
notified of the rating decision and of his appellate rights 
with respect to the decision.  An NOD was not submitted with 
this decision within one year.  

Likewise, no NOD was received within one year of an August 
1992 rating decision, which denied a rating in excess of 30 
percent for PTSD.  Generally see 38 C.F.R. §§ 20.302, 20.1103 
(an appeal is initiated by filing a NOD within one year of 
rating action notification, otherwise the rating decision 
becomes final).

By rating decision in November 1995, the RO assigned a 70 
percent rating for PTSD and granted a total disability rating 
based on individual unemployability due solely to PTSD, 
effective from October 9, 1992.  In this case, the RO 
determined that the effective date for a 70 percent rating 
for PTSD and a total disability rating based on individual 
unemployability should be October 9, 1992, the date of 
receipt of a reopened claim for an increased rating for PTSD.  

The January 1998 Board decision contained the following 
findings of facts:

1.  The veteran's original claim of 
service connection for PTSD was filed in 
November 1987.  

2.  The veteran was granted service 
connection for PTSD by appellate decision 
in March 1992, and by rating action in 
June 1992 the RO assigned a 30 percent 
rating effective from November 1987, the 
date of receipt of the veteran's claim 
for service connection for PTSD.  

3.  In June 1992, the veteran was 
notified of the award and provided 
information concerning his right to 
appeal the decision within one year of 
notice.  The veteran did not appeal this 
decision.

4.  By rating decision in August 1992, 
the RO denied a rating in excess of 30 
percent for PTSD.  The veteran was 
notified of the decision later the same 
month and was provided with information 
concerning his right to appeal.  An 
appeal was not filed within one year of 
notice of the adverse decision.

5.  On October 9, 1992, a statement was 
received from the veteran's wife, which 
the RO treated as an application to 
reopen the veteran's claim for an 
increased rating for PTSD.

6.  By rating action in June 1993, the RO 
continued to rate the disability as 30 
percent disabling.

7.  Received in October 1993 was a 
statement from the veteran, which he 
identified as a notice of disagreement 
with the most recent decision regarding 
his claim.

8.  In February 1995, the veteran 
submitted a claim for a total disability 
rating based on individual 
unemployability in connection with his 
service-connected PTSD.  

Based upon those findings of fact, the January 1998 Board 
decision found that the veteran was not entitled to an 
effective date prior to October 9, 1992, for a total 
disability rating.  

Analysis

The veteran contends that a total disability rating should 
have been made effective prior to October 9, 1992, because 
the correspondence from his wife of that date should have 
been construed as an NOD received within one year of the June 
1992 rating action, assigning the initial 30 percent rating 
for PTSD, and not merely a claim for an increased rating.

Under governing, law and regulations, an NOD must be in 
writing and may be filed by the claimant, the claimant's 
legal guardian, or such accredited representative, attorney, 
or authorized agent as may be selected by the claimant or 
legal guardian.  Not more than one recognized organization, 
attorney or agent will be recognized at any one time in the 
prosecution of a claim.  38 U.S.C.A. § 7105(b)(2) (West 
2002).  

In 1992 the veteran was represented by Veterans of Foreign 
Wars of the United States, which was the only representative 
that had been selected by the veteran.  There was no evidence 
that his wife was his legal guardian or that she was a 
recognized or accredited representative, attorney or agent.  
See 38 C.F.R. §§ 14.627, 14.628, 14.629.  Thus, she had no 
authority to file a NOD on the veteran's behalf pursuant to 
38 U.S.C.A. § 7105(b)(2).  

The provisions of 38 C.F.R. § 20.301(a) clarify that a NOD 
may be filed by a claimant's representative if a proper power 
of attorney or declaration of representation, is on record or 
is file with the NOD.  If an appeal is not filed by a person 
listed in 38 C.F.R. § 20.301(a) and the claimant is rated 
incompetent by VA or has a physical, mental, or legal 
disability which prevents the filing of an appeal on his or 
her own behalf, a NOD may be filed by a fiduciary appointed 
to manage the claimant's affairs by VA or a Court, or by a 
person acting as next friend if the appointed fiduciary fails 
to take needed action or no fiduciary has been appointed.  38 
C.F.R. § 20.301(b) (2002).

In this regard, it is alleged that because the veteran was 
given psychotropic medication upon discharge from a private 
medical facility in June 1992 that he was incompetent for 
commence his appeal on his own behalf.  However, in the 
instant case, the veteran had not been rated incompetent at 
the time of his spouse's letter, and it was not shown that 
his service-connected mental disability, PTSD, prevented him 
from filing an appeal.  To the contrary, he had previously 
appealed an RO decision to the Board and the subsequent Board 
decision to the Court.  

The evidence further reflects that he had taken actions 
relating to his claims that would indicate that he was not 
mentally prevented from appealing his case.  For example, he 
filed income information pertaining to an apportionment of 
his VA benefits.  

While there is evidence that in 1980 or 1981, the veteran had 
been declared incompetent for the purpose of standing trial 
for the murder of his first wife, there was no evidence that 
he was incompetent in recent years or for the time in 
question.  For example, VA psychiatric examinations in 1988 
and 1989 found him to be competent, as did a VA psychiatric 
examination in October 1992 (during the appeal period) and he 
was competent upon discharge from VA hospitalization in 
October 1993.  Thus, the record did not require a conclusion 
that the veteran was incompetent.  

Accordingly, there is no merit to the allegation of CUE in 
the January 1998 Board decision in failing to have found the 
veteran to have been incompetent for the purpose of 
initiating and handling his own appeal.  

Since the veteran was not rated incompetent, and the failure 
to so rate him was not CUE, only he or his designated 
representative could have filed an NOD with the August 1992 
rating action.  Therefore, the October 9, 1992, statement 
from the veteran's wife could not have been accepted as a 
NOD.

It is also alleged that under the provisions of VA's Manual 
M-21 the RO was under an obligation to inform the veteran 
that the October 1992 letter from his wife was not sufficient 
for the purpose of being a formal NOD.  However, the veteran 
was notified in June 1992 of his appeal rights and that form 
specifically informed him that he could appeal the 
determination to the Board at any time within one year from 
the date of the issued letter.  He was also informed that he 
must start the appeal process by filing an NOD, which he 
could do by writing a letter to the RO indicating that he 
wished to appeal.  That notification letter also informed the 
veteran of his right to representation, without charge, by an 
accredited representative, or assistance by an agent or 
attorney.  

This notice should have made it clear that the veteran was 
responsible for the filing of a NOD had to be by the veteran 
himself or a proper representative.  See 38 C.F.R. 
§ 20.201(2002); see also Gallegos v. Principi, 283 F.3d 1309 
(Fed. Cir. 2002) (In which the Federal Circuit held that 
38 C.F.R. § 20.201 is a reasonable and permissible 
construction of 38 U.S.C.A. § 7105.)  Indeed, the 
notification repeated the word "you" at least three times in 
the language quoted above.  Additionally, the veteran had 
experience with the process of VA appeals.  

Moreover, after reviewing the contentions concerning the 
effect of the M-21 in purportedly creating an additional duty 
to assist veteran's procedurally, from the standpoint of due 
process, the Board does not find that any such additional 
duty has been created.  In any event it is not undebatable 
that such a duty existed or if existent that the RO failed to 
comply with it.

In sum, it is found that the statutory or regulatory 
provisions extant at the time were correctly applied by the 
Board when it determined that the October 9, 1992, statement 
from the veteran's wife was not a valid NOD.  Therefore, in 
January 1998 the Board did not commit CUE when it did not 
accept the October 1992 statement as an NOD.  

The veteran has argued in a February 1998 letter that his 
having worked for 2 1/2 weeks in September 1991 led to his 
October 1991 hospitalization and his unemployability was 
established as of that time.  However, this would require a 
reweighing of the evidence as to the date that entitlement 
arose and this is specifically prohibited in claims of CUE.  

It has also been alleged that there was CUE in not accepting 
the report of VA psychiatric examination in November 1992 as 
new and material evidence for the purpose of establishing an 
earlier effective date.  

The veteran cites Muehl v. West, 13 Vet App 159 (1999).  In 
Muehl the Court considered the provisions of 38 C.F.R. 
§ 3.156(b).  

That regulation provides that if new and material evidence is 
received within the one year appeal period after a decision 
denying a benefit, the evidence will be considered as having 
been filed in conjunction with the claim that was pending at 
the beginning of the appeal period.  In Muehl the veteran 
claimed entitlement to pension benefits in December 1992, the 
RO denied entitlement to pension benefits in September 1993.  
Within one year of that decision the RO received Social 
Security Administration (SSA) records showing that the 
veteran had been awarded disability from that agency prior to 
his December 1992 claim.

The Board found that the decision denying benefits became 
final and that the SSA records constituted a new claim.  
Relying on 38 C.F.R. § 3.156(b) the Court held that the SSA 
records constituted new and material evidence, thereby 
preventing the September 1993 decision from becoming final, 
and that the appropriate effective date for the grant of 
pension, was December 1992, when the veteran made the claim 
that served as the basis for the September 1993 decision.

Muehl could serve as the basis for an earlier effective date 
if the June and August 1992 rating decisions denied 
entitlement to a total rating based on individual 
unemployability, and the Board in its 1998 decision could not 
have reached any conclusion other than that the November 1992 
examination constituted new and material evidence, that the 
veteran had a pending claim for total rating, and that the 
veteran was entitled to a total rating prior to October 9, 
1992.

The issue of entitlement to a total rating based on 
individual unemployability is separate from that of the 
proper evaluation for a service connected disability.  Parker 
v. Brown, 7 Vet. App. 116, 118-119 (1994).

Although the 1998 decision discussed the finality of the June 
and August 1992 decisions, it need not have done so.  The 
June and August 1992 decisions were considering only the 
appropriate evaluation for PTSD.  They did not consider 
whether he was entitled to a total rating.  

The notices of the June and August 1992 decisions also 
contains no indication that the RO had denied entitlement to 
a total rating based on individual unemployability.  The 
rating sheet did contain a notation that the veteran was not 
"PT [permanent and total]" but does not show that the RO 
was considering the issue of entitlement to a total rating 
based on individual unemployability.

Since the June and August 1992 decisions did not consider 
entitlement to a total rating, the November 1992 examination 
could not serve as new and material evidence with regard to 
the issue or entitlement to a total rating based on 
individual unemployability.

Even if the June and August 1992 decisions could be deemed as 
having decided the issue of entitlement to a total rating, 
the Board in its 1998 decision, need not have viewed the 
November 1992 examination as new and material evidence.  The 
November 1992 examiner found that the major portion of the 
veteran's symptomatology was related to a non-service 
connected affective disorder.  Although the veteran reported 
that he was not currently employed, the examiner expressed no 
opinion as to the impact of the service connected post-
traumatic stress disorder on his ability to maintain gainful 
employment.

At the time of the Board's 1998 decision new and material 
evidence was interpreted as evidence that had a reasonable 
possibility of changing the outcome.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Since the November 1992 examination 
contained no opinion as to the impact of the service 
connected disability on employment, it did not have a 
reasonable possibility of changing a decision as to the 
veteran's employability.  

Subsequent to the Board's 1998 decision, the United States 
Court of Appeals for the Federal Circuit overturned the Manio 
standard and held that new and material evidence meant 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

Under the Hodge standard, the Board would not have had to 
conclude that the November 1992 examination constituted new 
and material evidence.  The essential information contained 
in that report had been reported in earlier examination, 
hospitalization, and testing reports.  The Board could have 
concluded that the November 1992 examination was cumulative.

The next question is whether the veteran had a pending claim 
for TDIU prior to October 9, 1992.  Subsequent to the Board's 
1998 decision, the Federal Circuit held that where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2002) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

It is debatable whether the Roberson holding has a 
retroactive reach.  However, the veteran's March 1992 
statement could be viewed as a claim for total rating.  In 
that statement he wrote that he was seeking a 100 percent 
rating, presumably for post-traumatic stress disorder.  Under 
the Roberson standard, an April 1988 report that the veteran 
had been terminated from his job could arguably constitute a 
claim for total rating.

Nonetheless, the veteran cannot prevail in the instant appeal 
unless the Board in its 1998 decision could have reached no 
other conclusion than that entitlement arose prior to October 
9, 1992.

In this regard there was evidence that the veteran's PTSD 
precluded gainful employment prior to October 9, 1992.  This 
evidence was in the form of the reports that he had not been 
employed for much of the time sine 1988 (when he was released 
from prison), and was in receipt of Social Security 
Disability Insurance benefits.  However, there was also ample 
evidence that the veteran's unemployability was not due to 
service-connected disability.  

The treatment reports from the period prior to October 9, 
1992, show that the bulk of his symptomatology was attributed 
bipolar disorder, schizophrenia, and an affective disorder-
conditions that were not service connected.  As noted 
earlier, the November 1992 examination also attributed the 
veteran's major symptomatology to the non-service connected 
affective disorder.  Accordingly, the Board had a basis for 
concluding that entitlement to a total rating did not arise 
prior to October 9, 1992.

The moving party has not pointed to an outcome determinative 
error in the Board's January 1998 decision.  Therefore the 
Board is unable to find CUE in that decision.

The benefit of the doubt rule of 38 U.S.C. § 5107(b) does not 
apply to the Board's decision, on a motion under this 
subpart, as to whether there was CUE in a prior Board 
decision." 38 C.F.R. § 20.1411 (2002).



ORDER

As there was no CUE in the January 1998 Board decision 
denying an effective date prior to October 9, 1992 for a 
total disability rating for individual unemployability, the 
motion for revision or reversal of that decision is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

